United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3576
                                    ___________

Marc Perkel,                            *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
United States of America; United States * Western District of Missouri.
House of Representatives,               *
                                        *     [UNPUBLISHED]
             Appellees.                 *
                                  ___________

                           Submitted: December 7, 1998
                               Filed: December 28, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Marc Perkel appeals from the district court’s1 dismissal of his complaint seeking
an injunction ordering the federal government to remove Independent Counsel
Kenneth Starr&s report (Starr Report) from government-controlled internet sites. Perkel
alleged that the government’s dissemination of the Starr Report was likely to affect the
outcome of his candidacy for the United States House of Representatives. Perkel also



      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
alleged that the report contained inappropriate graphic descriptions of sexual
encounters and secret grand jury testimony.

       We conclude that Perkel does not have standing to sue for the removal of the
Starr Report, because the alleged potential effect on his candidacy is not fairly
traceable to the release of the Starr Report and is speculative. See In re Starr, 152 F.3d
741, 749 (8th Cir. 1998) (plaintiff lacked standing because he could not prove injury
suffered was fairly traceable to Starr’s conduct); Johnson v. Missouri, 142 F.3d 1087,
1088-90 (8th Cir. 1998) (prisoners attempting to challenge Missouri statute allowing
sanctions for frivolous lawsuits lacked standing, because timing and type of injury to
prisoners could not yet be determined as prisoners had not been sanctioned). Perkel
has not otherwise alleged any injury beyond that suffered by a large class of citizens.
See In re Starr, 152 F.3d at 748-49 (plaintiff could not prove alleged unethical conduct
of Independent Counsel Starr distinctly and personally injured plaintiff).

       Because Perkel lacked standing to bring the action in the district court, we lack
jurisdiction to address the merits of his appeal. See Steel Co. v. Citizens for a Better
Env’t, 118 S. Ct. 1003, 1020 (1998). Accordingly, we dismiss this appeal.

Loken, Circuit Judge, concurring.

       I agree that appellant Marc Perkel lacked standing to bring this action in the
district court. The district court improperly looked at the merits of Perkel's claim
without initially addressing the issue of standing. In these circumstances, as Steel
Company v. Citizens for a Better Environment, 118 S. Ct. 1103 (1998), makes clear,
we should modify the district court's judgment to dismiss the complaint for lack of
standing, not dismiss the appeal.




                                           -2-
A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-